                                                                       Case 3:20-cv-08222-GMS Document 49 Filed 09/17/20 Page 1 of 3



                                                                 1   Brett W. Johnson (#021527)
                                                                     Eric H. Spencer (#022707)
                                                                 2   Colin P. Ahler (#023879)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             espencer@swlaw.com
                                                                 7           cahler@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8   Attorneys for Proposed Intervenor-Defendants
                                                                     Donald J. Trump for President, Inc., Republican
                                                                 9   National Committee, National Republican
                                                                     Senatorial Committee, National Republican
                                                                10   Congressional Committee, Arizona Republican
                                                                     Party, Coconino County Republican Committee,
                                                                11   Maricopa County Republican Committee, Yuma
                                                                     County Republican Committee
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                        IN THE UNITED STATES DISTRICT COURT
                             LAW OFFICES

                              602.382.6000




                                                                14                              FOR THE DISTRICT OF ARIZONA
                                   L.L.P.




                                                                15
                                                                16   Darlene Yazzie, Caroline Begay, Leslie
                                                                     Begay, Irene Roy, Donna Williams, and             No. 3:20-cv-08222-GMS
                                                                17   Alfred McRoye,
                                                                                                                       Request for Clarification
                                                                18                    Plaintiffs,
                                                                19          v.
                                                                20   Katie Hobbs, in her official capacity as
                                                                     Secretary of State for the State of Arizona,
                                                                21
                                                                                      Defendant.
                                                                22
                                                                23          The Proposed Intervenor-Defendants respectfully request the Court’s clarification
                                                                24   regarding the Court’s Order denying Proposed Intervenor-Defendants’ Motion to Intervene.
                                                                25   (Doc. 45). The Court’s Order provides, in relevant part:
                                                                26          . . . [T]he Court recognizes the Movants’ concern about a potential settlement
                                                                            agreement harming their interests. In recognition of this concern, if the
                                                                27          parties enter into a settlement agreement, the Court will require the parties to
                                                                28          circulate the agreement. Additionally, the Court will deny the Movants’
                                                                       Case 3:20-cv-08222-GMS Document 49 Filed 09/17/20 Page 2 of 3



                                                                 1          Motions without prejudice so that the Movants may seek intervention if a
                                                                 2          potential settlement violates their rights under the law.

                                                                 3   (Doc. 45 at 6-7).
                                                                 4          In the event a proposed settlement is reached between the parties to this case, the
                                                                 5   Proposed Intervenor-Defendants respectfully request clarification regarding the parameters
                                                                 6   under which the Proposed Intervenor-Defendants may review and identify any objections
                                                                 7   to the proposed settlement, and re-file another motion to intervene (if necessary). The
                                                                 8   Proposed Intervenor-Defendants respectfully request that the Court allow them three
                                                                 9   business days upon receipt of the proposed settlement to review it and decide whether to
                                                                10   file another motion to intervene. This three-day request balances the Court’s interest in
                                                                11   resolving this case in a timely manner with the Proposed Intervenor-Defendants’ right to
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   evaluate and respond to a proposed settlement that, as the Court noted, may “violate[] their
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   rights under the law.”
                             LAW OFFICES

                              602.382.6000




                                                                14          DATED this 17th day of September, 2020.
                                   L.L.P.




                                                                15                                                       SNELL & WILMER L.L.P.
                                                                16
                                                                                                                     By: /s/ Brett W. Johnson
                                                                17                                                       Brett W. Johnson
                                                                                                                         Eric H. Spencer
                                                                18                                                       Colin P. Ahler
                                                                                                                         Derek C. Flint
                                                                19                                                       One Arizona Center
                                                                                                                         400 E. Van Buren, Suite 1900
                                                                20                                                       Phoenix, Arizona 85004-2202
                                                                                                                         Attorneys for Proposed Intervenor-
                                                                21                                                       Defendants Donald J. Trump for
                                                                                                                         President, Inc., Republican National
                                                                22                                                       Committee, National Republican
                                                                                                                         Senatorial Committee, National
                                                                23                                                       Republican Congressional Committee,
                                                                                                                         Arizona Republican Party, Coconino
                                                                24                                                       County Republican Committee,
                                                                                                                         Maricopa County Republican
                                                                25                                                       Committee, and Yuma County
                                                                                                                         Republican Committee
                                                                26
                                                                27
                                                                28

                                                                                                               -1-
                                                                       Case 3:20-cv-08222-GMS Document 49 Filed 09/17/20 Page 3 of 3



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on September 17, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/ Elysa Hernandez

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -2-
